PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lofgren et al.
Application No. 16/351,472
Filed: 12 Mar 2019
For: Method for Applying Spinal Traction

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed April 8, 2022.

The petition is GRANTED.

The above identified application became abandoned on September 24, 2021, for failure to submit a declaration in compliance with 37 CFR 1.63, executed by, and in the name of, “Sean Jeremiah Harrington,” no later than the date the issue fee was paid. On September 27, 2021, the USPTO issued a Notice of Abandonment.

The present renewed petition satisfies the requirements of 37 CFR 1.137(a). Applicant submitted the required reply in the form of a declaration executed by, and in the name of, Sean Jeremiah Harrington; paid the $1050 petition fee; and made a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management.  

Telephone inquiries specifically concerning this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET